Title: [Diary entry: 10 April 1786]
From: Washington, George
To: 

Monday 10th. Thermometer at 42 in the Morning—50 at Noon and 46 at Night. Cold and raw Northerly wind blew all the forenoon, and in the afternoon shifted Easterly & was not much pleasanter. Began my brick work to day—first taking away the foundations of the Garden Houses as they were first placed, & repairing the damages in the Walls occasioned by their removal. And also began to put up my pallisades (on the Wall). Compleated Sowing with 24 quarts the drilled Oats in the ground intended for experiments at Muddy hole; which amounted at 38 Rows ten feet apart (including the parts of rows sowed on Saturday last). In the Afternoon I began to sow Barley, but finding there were too many Seeds discharged from the Barrel, notwithstanding I stopped every other hole, I discontinued the sowing until another Barrel with smaller holes cd. be prepared. The ground in which these Oats have been sowed and in which the Barley seeding had commenced—has been plowed, cross plowed, listed (as it is called, that is 3 furrow ridges) and twice harrowed before the drill plow was put into it. With this the furrow is made & the seed harrowed in witht. manure afterwds. Began also to sow the Siberian Wheat which I had obtained from Baltimore, by means of Colo. Tilghman, at the Ferry Plantation in the ground laid apart there for experiments. This was done upon ground which, sometime ago, had been marked off by furrows 8 feet apart, in which a second furrow had been run to deepen them. 4 furrows were then plowed to these, which made the whole 5 furrow Ridges. These being done some time ago, and by frequent rains prevented Sowing at the time intended had got hard. I therefore before the Seid was sowed, split these Ridges again, by running twice in the same furrow—after wch. I harrowed the ridges and where the ground was lumpy run my spiked Roller with the Harrow at the tale, over it—wch. I found very efficacious in breaking the clods & pulverizing the earth; and wd. have done it perfectly if there had not been too much moisture remaining of the late rains: after this harrowing, & rolling where necessary, I sowed the Wheat with my drill plow on the reduced ridges in rows 8 feet apart—but I should have observed that, after the ridges were split by the furrow in the middle, and before the furrows were closed again by the harrow—I sprinkled a little dung

in them. Finding the barrel discharged the Wheat too fast; I did, after sowing 9 of the shortest (for we began at the furthest corner of the field) rows, I stopped every other hole in the barrel, and in this manner sowed 5 Rows more, & still thinking the seed too liberally bestowed, I stopped 2, & left one hole open, alternately, by which 4 out of 12 holes only, discharged Seeds; and this, as I had taken the strap of leather off, seemed to give Seed enough (though not so regular as were to be wished) to the ground. Doctr. Stuart and his Sister left this after breakfast (passing through Mary land) to his fathers from whence the Doctor is to proceed to Richmond.